Citation Nr: 1745988	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  14-36 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), and depressive disorder claimed as secondary to service-connected disabilities.

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU), to include on an extra-schedular basis.


REPRESENTATION

Appellant represented by:	Robert W. Gilliken, II, Attorney at Law


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1997 to September 2001.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In June 2016, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for further development to include obtaining another medical opinion.  For the reasons discussed below, the Board finds that there has been substantial compliance with the development sought as part of the June 2016 remand.  Stegall v. West, 11 Vet. App. 268 (1998). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  An acquired psychiatric disorder, to include PTSD and depressive disorder, did not manifest in service or for many years thereafter and currently diagnosed psychiatric disorder, to include PTSD and depressive disorder, did not have onset during active service, was not caused by active service and was not caused or made worse by service-connected disability.

2.  The Veteran's service connected disabilities do not preclude him from securing and following a substantially gainful occupation consistent with his education and occupational background.





CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder have not all been bet.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for an award of a TDIU due to service connected disability have not all been met.  38 U.S.C.A. §§ 1131, 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

I.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Additionally, service connection may be established on a secondary basis for a disability which is proximately due to, or aggravated by, service-connected disease or injury.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) (2016); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2016).

In cases involving claimed in-service stressors that do not involve combat, fear of enemy or terrorist activity, or personal assault, the claimant's assertions, standing alone, cannot provide evidence to establish an event claimed as a stressor occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, he must provide "credible supporting evidence from any source" that the event alleged as the stressor in service occurred.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997).

The Veteran has asserted that his PTSD is associated with his in service back injury, which occurred when he fell while loading a vehicle.  Specifically, he contends that he incurred an acquired psychiatric disorder as a result of an in-service fall from a tank at Fort Benning, Georgia.  In an October 2014 statement the Veteran's attorney has also argued that the Veteran has a psychiatric disability secondary to chronic pain from his service-connected lumbar spine disability manifested by symptoms of difficulty sleeping and nightmares about falling.

In view of the evidence of record, the Board finds that the preponderance of the evidence is against granting service connection for an acquired psychiatric disorder, to include as secondary to service-connected back disability.  To this end, a review of the record documents multiple diagnoses of psychiatric disabilities including mood disorder, depression, not otherwise specified (NOS), substance abuse disorder, and PTSD, satisfying the first element of a service connection claim.  It is also established that he fell and hurt his back during service.  Thus, the dispositive issue in this case is whether the Veteran's service-connected back disability caused or aggravated psychiatric disability.  

During an August 2013 VA examination through QTC, the Veteran explained his in service stressor as a noncombat event occurring in September 1999 at Fort Benning, Georgia while loading ammunition and equipment onto a tank from a truck flatbed trailer in preparation for a deployment to the National Training Center in the Mojave Desert.  He stated that he was standing astride both vehicles, one foot on each one, and he and another soldier were lifting a footlocker-sized box of ammunition.  He stated that he heard and felt a pop in his back, and he fell between the truck trailer and the tank, injuring his back, shoulder and elbow.  As a result of this injury he was medically discharged in September 2001.

On the contrary, a January 2008 VA mental health social worker assessment shows the Veteran inquired about a PTSD claim he filed.  The report indicates that he reported to numerous staff that he has PTSD from combat in Kuwait.  The clinician noted that review of the Veteran's records indicate that when he was admitted back in September 2007 he reported while serving in Kuwait as security and support he witnessed a soldier ran over by a tank.  The clinician additionally noted upon previous admission in October 2007 he then reported he had fallen off a tank during a routine inspection and now has nightmares of being run over after he falls denying witnessing someone ran over.  The clinician further noted that he reported he witnessed a soldier being shot, which was not mentioned during previous admission.  When asked why he did not mention the soldier being shot during last admission he replied "I forgot".  He also reported that his back injury was a result of falling off of a tank in Kuwait during the Persian Gulf War.  According to his records, the clinician documented that his back injury occurred on August 30, 1999, at Ft. Benning, Georgia during a clean-up exercise in the motor pool, as a result of lifting too much weight.  Due to the inconsistencies listed above, and the absence of 
criteria A, the clinician concluded that the Veteran does not meet criteria for a diagnosis of PTSD, and is not being admitted to the program at that time.  It is further noted that the Veteran was informed of the decision and he responded by shrugging his shoulders when confronted with the inconsistent information.  It was concluded that it appeared the Veteran was "seeking secondary gain, with Axis II traits portrayed."

For the reasons discussed below, the Board finds that service connection for an acquired psychiatric disorder to include PTSD and depressive disorder is not warranted.  

First, the Veteran's service treatment records are negative for any symptoms of, treatment for, or diagnosis of a mental health condition.  This is evidence against onset of symptoms during service.

The Veteran was afforded VA examinations in August 2013 and November 2014, at which time the examiners determined that the Veteran does not meet the diagnostic criteria for PTSD under the DSM-IV and DSM-5 criteria.  The August 2013 VA examiner instead diagnosed the Veteran with depressive disorder and substance-induced mood disorder related to cocaine and alcohol abuse.  Notably, the August 2013 VA examiner stated that the Veteran's psychiatric disabilities are not due to his military service.  However, the examiner did not provide rationale to support this conclusion, and did not address the Veteran's contentions as to secondary service connection.  Similarly, the November 2014 VA examiner diagnosed the Veteran with major depressive disorder and cocaine use disorder, but did not provide any opinion concerning the etiology of the diagnosed psychiatric disorders.

On examination in August 2013, the Veteran reported that he started using cocaine at the age of 17.  He also noted that he first sought psychiatric care in 2006 following dreams of falling.  On examination in November 2014, and on the contrary to what he reported during the previous August 2013 VA examination, the Veteran reported he began using marijuana as an adolescent and he began using cocaine in the military and subsequently has used it to manage back pain and increase his energy.

On examination in November 2014, the examiner noted the Veteran reported nightmares related to the in service fall where he injured his back and concluded that while the Veteran reported distress associated with the back injury he experienced in 1999, he did not report or describe stressors that meet criteria A or C of PTSD in DSM-5 and thus is not assigned such a diagnosis.

In this regard, the June 2016 Board remand directed the AOJ to obtain an addendum medical opinion to determine the etiology of diagnosed psychiatric disability.  An addendum opinion was obtained in July 2017.  The reviewer, a psychologist, opined that it is less likely than not major depressive disorder and cocaine use disorder had their onset in service or is otherwise medically related to in-service injury or were the result of or aggravated by service-connected lumbar spine disability or another service-connected disability.  The examiner's rationale was that major depressive disorder was caused by his childhood, with additional contribution from his substance abuse, diagnosed as substance induced mood disorder.

In so finding, the practitioner noted on VA examination in August 2013 he was diagnosed with depressive disorder and substance induced mood disorder.  The Veteran reported he started drinking alcohol at age 13 and using cocaine at age 17, before he joined the military at age 22.  He reported a stressor in September 1999 in which he was standing on a tank and a truck, while lifting a large box of ammunition when he fell between the truck and tank.  The examiner noted this stressor did not meet criterion A for a diagnosis of PTSD.  Thereafter, on VA examination in November 2014, the practitioner noted he was diagnosed with major depressive disorder, recurrent and cocaine use disorder, mild.  The practitioner noted that the Veteran witnessed domestic violence between his parents and he experienced emotional abuse during childhood.  Additionally, the examination report indicates he reported he started using cocaine in the military and subsequently has used it to manage back pain and increase his energy.

The July 2017 practitioner determined that following review of the claims file to include the August 2013 and November 2014 VA examination reports the Veteran's reported history on examination in November 2014 is inconsistent to previous reports that he started using cocaine at age 17, in 1992, and 7 years before his back injury.  The practitioner explained that he described his in-service stressor of his back injury, and he endorsed nightmares related to that specific event.  The July 2017 practitioner opined that review of VA treatment records show evidence of etiology.  The practitioner explained that a January 2007 VA treatment record indicates the Veteran experienced childhood dysfunction and violence, and he was fearful when his father came home.  Treatment records also indicate the Veteran was cruel to animals and started fires when he was young, which the practitioner opined are symptoms of conduct disorder.  The practitioner further explained that a February 2007 VA treatment record notes he was administered the MMPI, by a psychologist, which was invalid due to exaggeration of symptoms, which the writer concluded could be due to severe pathology or secondary gain.  A January 2008 VA treatment record also indicates his primary cause of depression and substance abuse were problems with social relationships and influenced by his childhood.  Overall, the practitioner noted that the VA treatment records frequently highlight a pattern of interpersonal challenges and depression.  He has been hospitalized psychiatrically several times due to suicidal ideation and behaviors.  

The July 2017 practitioner also considered the statement from the Veteran's neighbor indicating observing excessive aggression and poor sleep, and lost jobs due to PTSD and back pain and also a letter from the Veteran's supervisor, which indicated he had poor work performance due to his mental health conditions.  The practitioner opined that these are testaments of his mental health symptoms and their effect on work, but based on the timing many years after discharge from military service, they do not provide evidence whether his conditions were incurred in the service or secondary to or aggravated by a service-connected condition.

Regarding his cocaine use disorder, the practitioner explained that the claims file indicates he started drinking alcohol at age 13 and using cocaine at age 17, both before military service.  Although he has reported to VA treatment providers and the November 2014 examiner that he started using cocaine to treat his back pain, the previous August 2013 VA examination documents that he started using cocaine seven years prior to the injury.  Therefore, the practitioner concluded that it is less likely than not that cocaine use disorder is secondary to the Veteran's back pain.  In so finding, the practitioner noted that cocaine would be an unusual drug to self-medicate pain, and the Veteran had not reported that his cocaine use increased 
as a result of his back injury.  Due to the Veteran's contradictory statements and the medical evidence, the practitioner opined it is less likely than not that cocaine use disorder was exacerbated beyond its natural course as a result of his service connected conditions.

Regarding depression, the July 2017 VA practitioner opined that based on the evidence reviewed, the Veteran experienced stressors during his childhood.  He also demonstrated problematic behaviors such as cruelty to animals and starting fires, which the practitioner opined are indicative of psychological pathology and conduct disorder.  The practitioner explained that the earliest VA treatment records document that his depression is due to his interpersonal problems and childhood.  The practitioner explained that "clinically, a pattern of long-standing interpersonal problems, severe depression and suicide attempts is very-often associated with childhood abuse and trauma.  It would be unlikely that such a pattern would develop from a nonlife-threatening fall and back injury."  The practitioner explained that the Veteran has claimed his depression resulted from his back injury however, he did not seek mental health treatment in the military and there are no available records immediately after the military until he sought VA treatment in 2006 and the earliest VA notes indicate his depression was caused by childhood events.  The practitioner concluded that based on the Veteran's history, it is more likely than not that his depression was caused by his childhood, with additional contribution from his substance abuse as was noted by the August 2013 VA examiner who diagnosed substance induced mood disorder.  The practitioner also acknowledged that there is indication in the record that his spinal injury caused him additional distress, evidenced by nightmares about his injury.  The practitioner opined that the Veteran's "emotional response is not proportional to the severity of his back injury, and the major contributors are his adverse childhood events, maladaptive interpersonal patterns and substance use disorder and less likely the back strain."  

Pertinent evidence of record includes VA and private treatment records.  VA treatment records show the Veteran was diagnosed with PTSD, depression, substance abuse, and cocaine dependence.  Treatment records also show he was treated for these conditions to include therapy and multiple hospital admittance.  These records do not relate the Veteran's mental health conditions to service.  A March 2007 VA treatment record notes a diagnosis of "possible PTSD."  An April 2007 VA discharge summary notes diagnosis of PTSD, depression, rule out substance induced mood disorder.  A September 2007 hospital discharge summary indicates a diagnosis of PTSD.  An October 2007 hospital admission indicates a diagnosis of PTSD and a February 2013 VA hospital discharge summary indicates diagnoses of PTSD, depressive disorder, and alcohol abuse.  These records do not relate the Veteran's PTSD to military service or his back disability in any way.

An April 2012 inpatient psychiatry admittance record shows the Veteran reported symptoms of depression and substance abuse as well as serving in combat in Kuwait.  A December 2012 VA treatment record shows the Veteran presented seeking treatment for PTSD.  The Veteran reported an in service stressor of being traumatized while serving in Kuwait by an incoming rocket from an insurgent and being blown off the top of a tank resulting in concussion.  He described anxiety attacks, flashback experiences, anger and irritability, difficulties in relationships, frequent geographic moves, and using alcohol and substances to try to cope with the stress caused by the PTSD. 

At this point, the Board notes that the Veteran's DD Form 214 documents that he had no foreign service and the Board finds as fact that the Veteran did not service in Kuwait.

VA treatment records also show the Veteran participated in PTSD group therapy.  In this regard, a September 2013 therapy note shows the therapist documented in the Veteran's record that according to staff reports in treatment team yesterday, he recently admitted fabricating some of his PTSD symptoms and was non-compliant with medication prescribed for this condition.

The Veteran received inpatient psychiatric treatment between August 30, 2013 and September 5, 2013, at Eastern Colorado HCS.  Treatment records indicate that he reported mood and anxiety symptoms due to the recent VA examination in August 2013.  He endorsed experiencing suicidal ideation with a plan to overdose on medications.  Treatment records note the Veteran had PTSD related to combat noting his reports of audio hallucinations of radio transmissions and tank tread similar to what he experienced while deployed.  Changes were made to his medication regimen, and he was discharged to an acute unit with diagnoses of PSTD, mood disorder NOS - rule out substance induced, alcohol abuse, and cocaine abuse.

Thereafter, the Veteran next psychiatric hospitalization occurred in August 2014, at the Hampton VA, due to worsening depression and suicidal ideations without a plan.  He reported that he moved from Wyoming to Virginia four months earlier, discontinued psychotropic medications, and experienced stressors due to lack of employment and parents' health issues.  Treatment records indicate the Veteran was prescribed psychotropic medication, and he participated in treatment groups and activities.  He was discharged to the domiciliary with psychiatric diagnoses of PTSD and major depression with psychotic features.  These records do not relate the Veteran's PTSD to military service or his back disability in any way.

Based on the above, the Board finds that the most probative evidence of record is against a finding of service connection.  As to whether the Veteran has PTSD, as discussed above, there are multiple references to diagnoses of PTSD in the VA treatment records.  These diagnoses were noted during therapy substance abuse problems related to depression.  However, the probative evidence of record to include multiple VA examination reports continues to show that the Veteran does not meet the criteria for a diagnosis of PTSD.  There is no medical opinion or rationale to the contrary indicating that PTSD is related to military service.  

With respect to depression, the probative evidence of record indicates depression is related to the Veteran's substance induced mood disorder and events from childhood trauma.  As discussed above, the Veteran's VA treatment records note treatment and hospitalizations for PTSD.  While some of the various VA treatment providers assessed him with having PTSD, these assessments and diagnoses do not appear to have been based on a complete mental status examination of the Veteran and/or the objective medical findings derived therefrom but more so from his inconsistent statements.  The more compelling reasoning on the part of the August 2013 and November 2014 VA examiners and the July 2017 VA addendum opinion when compared to the other evidence makes the examiner's opinion more probative.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (explaining that most of the probative value of a medical opinion comes from its reasoning).  

Notably, the treatment records to include a vast majority of therapy sessions do not discuss the Veteran's diagnoses of PTSD, major depressive disorder, substance induced mood disorder or any other psychiatric disorder as etiologically related to his military service.  Nor does any treating practitioner acknowledge or discuss the Veteran having a diagnosis of depression or substance induced mood disorder secondary to his service-connected back disability or any event in service.  Instead, treatment records and therapy notes indicate that his psychiatric symptoms are related to his substance abuse and abusive events from childhood.  With the exception of the Veteran's inconsistent statements, the therapy notes and treatment records do not show that any provider offered an etiology opinion for any psychiatric diagnoses that is related to the Veteran's military service or an in-service stressor to include as secondary to chronic back pain or his service-connected back disability as a result.

The competent medical evidence of record does not establish these disorders as etiologically related to service by medical opinion or by reference in any treatment records, by any practitioner during the appeal period.  Instead, the competent evidence of records shows the Veteran's diagnosed psychiatric disorders are unrelated to military service or his back disability and instead related to substance abuse and depression from childhood trauma.  As there was no manifestation of symptoms during service there need be no discussion of the presumption of soundness in this case.  See Gilbert v. Shinseki, 26 Vet. App. 48, 54 (2012)

The Board acknowledges the Veteran's reports to VA practitioners about his psychiatric symptoms as related to his service-connected back disability.  In this regard, given the following reasons, the record tends to show that the Veteran is not an accurate historian and his statements are not credible.  As discussed below, these reports as to his symptoms are rejected herein as not credible; therefore, these diagnoses and any suggested relationship to service have little to no probative value.

When addressing a claim on the merits, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  

As to some of the factors that go into making credibility determinations both the Court of Appeals for Veterans Claims (Veterans Court) and the Court of Appeals for the Federal Circuit (Federal Circuit) have provided guidance.  See Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006) (stating that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc".); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that "[t]he credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.").  

In assessing the Veteran's credibility regarding his psychiatric disorders, the Board looks to the consistency of his statements and clinical histories.  Here, all of the Veteran's PTSD diagnoses are based upon his recitation of medical history as well as treatment, for example hospital admittance.  In this regard, the Board finds the Veteran's statements not credible.  First, the Veteran has asserted that his PTSD is associated with his in service back injury, which occurred when he fell while loading a vehicle.  Specifically, he contends that he incurred an acquired psychiatric disorder as a result of an in-service fall from a tank at Fort Benning, Georgia.  On the contrary, as discussed above, a January 2008 VA mental health social worker assessment shows the Veteran reported to numerous staff that he has PTSD from combat in Kuwait and also admitted to fabricating symptoms.  The clinician noted that the Veteran was attempting to gain entry in a program for Veteran's diagnosed with PTSD called "PCT" and review of the Veteran's records indicates multiple hospital admittance records to include in September 2007.  Specifically, records indicate that he reported while serving in Kuwait as security and support he witnessed a soldier ran over by a tank.  The clinician additionally noted upon previous admission in October 2007 he then reported he had fallen off a tank during a routine inspection and now has nightmares of being run over after he falls denying witnessing someone ran over.  The clinician further noted that he reported he witnessed a soldier being shot, which was not mentioned during previous admission.  When asked why he did not mention the soldier being shot during last admission he replied "I forgot".  He also reported that his back injury was a result of falling off of a tank in Kuwait during the Persian Gulf War.  As noted above, the Veteran did not serve in Kuwait.

Additionally, on VA examination in August 2013, the Veteran reported that he started using cocaine at the age of 17.  He also noted that he first sought psychiatric care in 2006 following dreams of falling.  On examination in November 2014, and on the contrary to what he reported during the previous August 2013 VA examination, the Veteran reported he began using marijuana as an adolescent and he began using cocaine in the military and subsequently has used it to manage back pain and increase his energy.  Here, the Veteran's statements are inconsistent.

Additionally, as discussed above, on multiple occasions, medical practitioners have determined the Veteran to have been dishonest about his symptoms.  Specifically, a February 2007 VA treatment record notes a psychologist administered the MMPI, which was invalid due to exaggeration of symptoms, which the psychologist concluded could be due to severe pathology or secondary gain.  Furthermore, on inpatient psychiatric treatment between August 30, 2013 and September 5, 2013, treatment records note concerns that the Veteran admitted fabricating some of his PTSD symptoms and was non-compliant with medication prescribed for this condition.  In addition, treatment records note the Veteran had PTSD related to combat noting his reports of audio hallucinations of radio transmissions and tank tread similar to what he experienced while deployed.  Here, VA treatment records also show that in an attempt to gain entry to the PCT program, the Veteran routinely told staff that he was unable to obtain his DD 214 or personnel records as proof of service in Kuwait.  

In this regard, however, the record is absolutely clear that the Veteran had no service in Kuwait, much less saw combat in that country or would have any reason to fear of hostile enemy or terrorist activity.  The Veteran's service personnel records do not reflect that he served in combat.  

The preponderance of evidence is against a finding that the Veteran engaged in combat with the enemy or that there was any incident involving such activity.  The preponderance of evidence shows that places, circumstances and types of his service are inconsistent with his reports of such events.  Thus, the preponderance of evidence shows that the asserted in-service stressors did not occur and that there is no factual basis for his report.  Furthermore, the service treatment records show that he had no onset of symptoms during service and there is no indication of psychosis manifesting within one year of separation from service.  

Concerning secondary service connection, in an October 2014 statement the Veteran's attorney has also argued that the Veteran has a psychiatric disability secondary to chronic pain from his service-connected lumbar spine disability manifested by symptoms of difficulty sleeping and nightmares about falling.  

In light of the foregoing, the Board finds that service connection is not warranted on a secondary basis.  Specifically, the July 2017 VA practitioner stated that there is indication in the record that his service-connected back disability caused him additional distress, evidenced by nightmares about his injury.  The practitioner opined that the Veteran's "emotional response is not proportional to the severity of his back injury, and the major contributors are his adverse childhood events, maladaptive interpersonal patterns and substance use disorder and less likely the back strain."  There is no contrary competent, credible opinion of record. 

The Board has considered the Veteran's statements with respect to the etiology of his psychiatric conditions.  Again, the primary suggestion in the record that the Veteran's conditions may be related to service are his assertions of symptoms and statements of events occurring in service, and as discussed above, these reports have been rejected as not credible and are outweighed by other evidence.

Hence the appeal with regard to the claimed acquired psychiatric disorders must be denied.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In so much as the Veteran has been diagnosed as having a substance abuse disorder (substance induced mood disorder, cocaine use disorder, alcohol abuse), VA's General Counsel has determined that direct service connection for disability that is a result of a claimant's abuse of drugs is precluded for claims filed after October 31, 1990.  See VAOPGCPREC 7-99 (Jun. 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998).  Therefore, the Board has not considered this diagnosis in its analysis of the Veteran's claim.


TDIU

Based on a review of all evidence, entitlement to a TDIU due to service connected disabilities, to include on an extra-schedular basis pursuant to 38 § C.F.R 4.16(b) is denied.

TDIU is warranted when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities.  See 38 C.F.R. §§ 3.340 , 3.341, 4.15, 4.16 (2014). TDIU may be assigned on a schedular basis under § 4.16(a) or on an extraschedular basis under § 4.16(b). Id.  

As to the schedular basis, total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities:  Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.. 38 C.F.R. § 4.16 (a). 

The extraschedular subsection of § 4.16 explains that it is the established VA policy that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in subsection (a).  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16 (b).

Here, service connection has been established for a lumbar spine disability, rated as 20 percent disabling, cervical spine disability, rated as 20 percent disabling; tendinitis, rated as 20 percent disabling; sciatic nerve radiculopathy of the right lower extremity, rated as 20 percent disabling; left shoulder, rated as 10 percent disabling; left shoulder, rated as 10 percent disabling; left foot injury, rated as noncompensable; and maxillary sinusitis, rated as noncompensable.  The Veteran's combined disability rating is 60 percent.  His disabilities are not from a common etiology and do not all involve a single body system, for example his neurological disabilities affect the nervous system while his lumbar and cervical spine disabilities affect the orthopedic system.  His disabilities do trigger any of the other provisions requiring them to be considered a single disability for TDIU purposes.  Thus, he does not meet the schedular percentage requirements for TDIU because he does not have one disability rated as 60 percent disabling or more; or one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.

Although the Veteran does not meet the schedular percentage requirements for TDIU, he is not prevented from receiving TDIU on an extraschedular basis under 38 C.F.R. § 4.16 (b).  Although the Board cannot assign an extraschedular TDIU in the first instance, it is not precluded from specifically adjudicating whether to refer a case for an extraschedular evaluation when the issue is either raised by the claimant or is reasonably raised by the record.  See Wages v. McDonald, 27 Vet. App. 233, 236 (2015).  Here, the evidence of record indicates referral for extraschedular consideration is not warranted.

In an August 2013 statement the Veteran reported that PTSD and his service-connected back disability impacts his ability to maintain employment.  In a subsequent August 2014 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, the Veteran reported his 
service-connected ankle, back, and shoulder disabilities, and his nonservice-connected PTSD and depressive disorder prevent his ability to secure or follow substantially gainful employment.  The Veteran also reported his employment history and that he last worked in May 2014.  He reported education and training to include nursing assistant, finance, environmental safety, and building inspector.  The Veteran's reported employment history includes security, landscaping, tactical officer, and finance.

On PTSD examination in August 2013, the Veteran reported that he worked in Iraq as a heavy equipment operator and his most recent employment at a call center.  He quit each position as a result of back pain.  

In August 2013, November 2014, December 2014, and May 2017 the Veteran was afforded VA examination of the ankle, left shoulder and back.  On back examination in December 2014 the Veteran reported that he was awaiting a new job.  He reported he last worked in April 2014 as a payroll technician and that he missed 4 days off work in the past 12 months due to his back disability.  The examiner opined that the Veteran's disability impacted his ability to work in that he is limited to bending and lifting to 20 pounds and limited to standing and sitting for 30 minutes.  On VA contracted examination in May 2017, the examination report does not discuss the Veteran's employment history however the examiner concluded that the functional impact of his back disability in that he is limited from prolonged, extraneous activities.  VA examination reports further note the Veteran has difficulty with repeated use of the left shoulder, which impacts his ability to perform heavy and overhead lifting.

Concerning the Veteran's ankle disability the VA contracted examiner concluded that his ankle disability impacted his ability to work in that he experiences pain with walking and prolonged standing.

In light of the forgoing, the Board finds that entitlement to extraschedular consideration by the Director of Compensation Service is not warranted.  38 C.F.R. § 3.321(b)(1).  On PTSD examination in November 2014 the Veteran reported he worked briefly on a ranch in Wyoming in 2013.  He said his duties consisted of manual labor, such as cleaning and working with horses.  He reported he did not have problems completing duties because there were not a lot of people around.  He stated he resigned from a job in a finance department.  He indicated he "processed payroll" and :[he] couldn't really focus...couldn't mentally handle [the job] because of depression and racing thoughts."  He also reported that "[he] used to leave work exhausted, like [he had] been running all day, but [he had] been sitting there.  It wasn't the work, it was [that he] couldn't concentrate".  The Veteran indicated he resigned from the position after four months (November 2013-April 2014).  Overall, he reported that he did not have problems learning job tasks, completed his duties independently, and did not receive any discipline for work rule violations.

Correspondence dated in April 2016 from a Chaplain states the Veteran is employed for the Chaplain service as a Program Support Assistant.  The letter states that the Veteran's mental health symptoms impact his ability to complete his work task and work well with his colleagues.  Additionally, that reasonable accommodations had been made, which have proven unsuccessful.  Thereafter, in June 2017, the Veteran reported that he had to quit his job due to his mental health disability.

VA treatment records and examination reports note the Veteran sought treatment for his service-connected back, left shoulder, and ankle disabilities but the evidence of record to include the Veteran's reports shows that all symptoms and the level of disability would foreclose the possibility of Veteran engaging in extremely physical occupations, requiring prolonged standing and heavy lifting as well as prolonged sitting, the evidence of record does not show that his disabilities prevent him from working in positions that require light physical activity or employment where he is allowed the ability to avoid prolonged standing and sitting.

Ultimately, the preponderance of evidence is against a finding that the impairment resulting from the Veteran's service-connected disabilities prohibits him from gainful employment.  The Board acknowledges the Veteran's service-connected back, ankle, and left shoulder disabilities result in pain with activity and reduced range of motion that may limit his ability to perform some types of physical work, but it does not prohibit light physical employment and employment that does not require prolonged sitting and standing.  The Veteran's background is not such that he is limited to hard physical labor jobs or jobs involving prolonged sitting and standing.  As such, referral to the Director, Compensation Service for consideration of TDIU on extraschedular basis is not warranted, and the Veteran's claim of entitlement to TDIU must be denied.


ORDER

Entitlement to service connection for an acquired psychiatric disorder to include PTSD, and depressive disorder claimed as secondary to service-connected disabilities is denied.

Entitlement to a TDIU is denied.



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


